ROSSMAN, J.
Father appeals from an order denying a modification of his child support obligation from $300 to $50 per month. In November, 1981, at a post-divorce hearing, when his gross monthly income was $1,300, father had been ordered to provide $300 per month child support for his son. Thereafter, he was laid off from his job and exhausted his unemployment insurance benefits. At the time of this modification hearing, he was not receiving any income, although his new wife receives earnings from her employment. The reduction he seeks is for the duration of his unemployment. In ruling on the request, the trial judge concluded:
“* * * I think when you’re looking at a case like this you can throw all existing case law out the window because it doesn’t help the Court very much.
<<* * * * *
«* * * just a question of the boy’s got to be supported and that’s the only — So, I’ll deny the motion.”
 The trial judge erred in refusing to grant father’s motion. No authority sanctions ignoring all existing case law. Father’s income has dropped from $1,300 per month to zero, and there is no claim that he has other resources for support of his children or that he has not actively sought employment. That is a substantial change of circumstances. He is entitled to a modification. See Ronnfeldt and Ronnfeldt, 65 Or App 184, 670 P2d 229 (1983). The fact that his new wife is earning money does not permit the court to impose a father’s support obligations on her. Because she apparently is willing to contribute $50 per month to father’s obligation, his motion sought reduction to that amount. It should have been granted.
Decree modified to reduce husband’s child support obligation from $300 to $50 per month. No costs to either party.